                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 PATRICK MICHAEL RUEGSEGGER,

         Plaintiff,
                                                                         Case No. 1:19-cv-338
 v.
                                                                         HON. JANET T. NEFF
 SOCIAL SECURITY ADMINISTRATION,

       Defendant.
 ________________________________/


                                      OPINION AND ORDER

        Plaintiff filed this action against the Social Security Administration, requesting that the

Court direct the Commissioner of the Social Security Administration to modify Plaintiff’s Social

Security records, essentially to reflect that Plaintiff is a citizen of the State of Michigan rather than

a citizen of the United States and, therefore, not subject to the laws or jurisdiction of the United

States. Defendant filed a motion to dismiss. The matter was referred to the Magistrate Judge, who

issued a Report and Recommendation (R & R), recommending that Defendant’s motion be granted

and this matter terminated (R & R, ECF No. 8). The matter is presently before the Court on

Plaintiff’s Objection to the Report and Recommendation (ECF No. 9). Defendant filed a Response

to the objection (ECF No. 10). In accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P.

72(b)(3), the Court has performed de novo consideration of those portions of the R & R to which

objections have been made. The Court denies the objections and issues this Opinion and Order.

        Plaintiff’s Objection essentially reiterates his position concerning the purported wrongful

assignment of citizenship status, previously raised before the Magistrate Judge. Plaintiff presents

no comprehensible basis for relief from this Court. The Magistrate Judge properly recommended
that Defendant’s Motion to Dismiss be granted because Plaintiff’s arguments were “frivolous and

a waste of this Court’s very limited resources” (R&R, ECF No. 8 at PageID.82).

       Therefore, the Court denies the objections and adopts the Magistrate Judge’s Report and

Recommendation as the Opinion of this Court. A Judgment will be entered consistent with this

Opinion and Order. See FED. R. CIV. P. 58.

       Accordingly:

       IT IS HEREBY ORDERED that the Objection (ECF No. 9) is DENIED, and the Report

and Recommendation of the Magistrate Judge (ECF No. 8) is APPROVED and ADOPTED as the

Opinion of the Court.

       IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss (ECF No. 5) is

GRANTED.



Dated: December 3, 2019                                     /s/ Janet T. Neff
                                                          JANET T. NEFF
                                                          United States District Judge




                                              2
